This is the second time this case has been before this Court. A fuller statement of the facts of this case will be found in 101 S.C. 177-179,85 S.E. 312.
It is sufficient here to say that the defendant, a public service corporation, undertook to condemn the plaintiff's land. The plaintiff brought injunction proceedings and an action for specific performance. The plaintiff alleged that she had a contract with the defendant. The defendant, by way of answer, alleged that it had a contract with the plaintiff. When the showing was made, it was manifest that while each party claimed a contract, yet the contracts were not the same. The Court held that both parties were honest, but that neither party had consented to the contract set up by the other. There was, therefore, no contract, and specific performance was denied to both. It was very manifest that, on account of the number of proceedings had by the parties, it would result in great confusion simply to dismiss *Page 167 
the proceedings. This Court, therefore, concluded that, inasmuch as there was "hopeless disagreement between the parties, and so much had been done under a misapprehension, the only way to do complete justice was to set aside everything that had been done and require the parties to start over." Hence this Court adjudged: "Judgment reversed, and the parties restored to their original status."
It now appears that things had been done that were not before either the Circuit Court or this Court, when the respective judgments were rendered. It now appears that, pending the litigation in the Circuit Court, and before its judgment was rendered, the plaintiff conveyed to the defendant that part of the land that the defendant admitted that it had agreed to purchase. In order to restore the original status, the plaintiff moved before the Circuit Court for an order to cancel the deed and offered to return the purchase price. At the commencement of these proceedings, no deed had been executed and no money paid. The only way to restore the original status was to cancel the deed and return the money. The land in the meantime had been flooded with water. The original status, so far as the facts now before the Court are concerned, was no water on the land, no deed, and no money paid. Unless that order is absolutely nugatory, the deed must be avoided, the money repaid and the water removed. The specific orders to carry out the judgment of this Court are administrative orders, and administrative orders are within the province of the Circuit Court.
It is claimed, however, that the defendant had a deed, and that deed cannot be set aside by a mere order in the cause, but it is necessary for the plaintiff to bring a separate action to set it aside; that due process of law requires it. This deed was made pendente lite. When the judgment of the Circuit Court was rendered, and when the judgment of this *Page 168 
Court was rendered, the defendant had the deed in its possession, but did not call it to the attention of either Court.
In the case of McNair v. Alex, 105 S.C. 445, 90 S.E. 23, after the notice of lis pendens was filed, the defendant's wife, with whom he was not living, took a deed from a third party. A rule was issued to show cause why she should not be dispossessed. She pleaded title in herself, and showed her deed and made this same claim of a want of due process of law. Neither the grantor nor grantee were parties to the cause. This Court ordered her to give possession notwithstanding her deed.
In the instant case both grantor and grantee were parties to the cause. This is a much stronger case than McNair v.Alex. The doctrine of "due process of law" does not limit the rule as to the conclusiveness of a final judgment. The rule as to the conclusiveness of a final judgment is that it is conclusive, not only as to matters that were before the Court, but also as to those matters that should have been before the Court, and were not. The rule of due process of law is fulfilled when a party has been given an opportunity to present his whole case. A defendant cannot plead, in answer to ejectment proceedings, that he is not a tenant, but the owner; that he went into possession under a parol contract to purchase; that he has paid the purchase money and made valuable improvements, and then when he loses on that issue, refuse to quit because he has an absolute conveyance signed by him who claims to be the landlord. The Courts have the right to assume that both parties have disclosed their whole case. The nature of a final judgment is such that that part of the plaintiff's or defendant's case that is not disclosed is thrown away. There would be no end to litigation if another suit was necessary to carry out the mandate of the Court. In fact, there would be an endless chain of valueless judgments. *Page 169 
The right of the Court to order restitution, even when the judgment was reversed for want of jurisdiction, is recognized in Northwestern Fuel Co. v. Brock, 139 U.S. 216,11 Sup. Ct. 523, 35 L.Ed. 151. This case is much stronger, because the Court had jurisdiction and the deed was madependente lite and all parties were before the Court.